Per Curiam.

This is an appeal on questions of law from a judgment of the Municipal Court of the City of Cleveland entered for the defendant in an action predicated upon a breach of warranty accompanying the sale of a note and chattel mortgage by an automobile agency company to a finance company.
In consideration of the evidence, we are of the opinion that a case was made for the plaintiff when it was established that the defendant company wrongfully represented to the' finance company that a “cash down payment” of $450.00 had been made by the purchaser of the car upon which the mortgage noted above had been placed.
A finding that this false representation was not relied upon and did not induce the sale of the note and mortgage we find manifestly against the weight of the evidence. The word cash, as it is used in the representation, means ready money and does not include a promise to pay in the future evidenced by a promissory note.
The judgment will be reversed on the ground that it is manifestly against the weight of the evidence and the cause remanded for a new trial.
Reversed and remanded.
Doyle, P. J., Hunsicker and Middleton, JJ., concur.